Title: From George Washington to Major General Israel Putnam, 25 July 1777
From: Washington, George
To: Putnam, Israel



Dear Sir,
Ramapaugh [N.Y.] July 25th 1777

My Letter of yesterday would inform you of the reasons which occasions the remove of this part of the Army towards Philadelphia, and the

recall of the divisions under Genls Sullivan, & Lord Stirling—I have now to add, that, it is my desire that you should keep as many of the remaining Troops (as can possible be spared from the defence of the Forts and passes of the Highlands) in the most perfect readiness to Move either this way, or to the Eastward as occasion shall require—I do not pretend to fix upon, or ascertain the number which may be necessary for those defences—yourself & Officers must determine this point, proportioning your defence to the Troops left by Genl Howe on York Island.
If you have not already done it, let the Eastern States be immediately advised of the Fleets Sailing from the Hook that they may be in a posture of defence as no person can with certainty say where the blow will be struck. I am Dr Sir Yr Most Obt & Affecte Servt

Go: Washington


P.S. Since writing the above, I have recd yours of Yesterdays date, Inclosing the Intercepted Letter from Genl Howe to Burgoyne &ca. to me, a stronger proof could not be given that the former is not going to the Eastward, than this Letter adduces. It was evidently intended to fall into our hands—the complexion of it—the circumstances attending it, &ca evinces this beyond a doubt in my Mind—I therefore desire that no time be lost in sending on Genls Sullivan and Lord Stirling with their divisions. If it was not too dangerous to hazard their Shipping to Sea, merely to perform a Manœuvre to deceive, I should think it not unlikely that the North River might yet be the object, & that they had run out with a view of returning, when our Troops should be drawn of—but the possibility of a dispersion of their Fleet makes so much against this, that I am perswaded more than ever, that Philadelphia is the place of destination, & therefore hope that no time will be lost in Marching the Troops already orderd, & preparing as many of the others as can be spard, to follow, if my conjectures are right. I am as before Yrs &ca


G. W——n
